COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS

 CADLEROCK JOINT VENTURE II, L.P.,                 §
                                                                    No. 08-10-00129-CV
                    Appellant,                     §
                                                                      Appeal from the
 v.                                                §
                                                                    342nd District Court
 BRAKEISHA TATUM,                                  §
                                                                  of Tarrant County, Texas
                    Appellee.                      §
                                                                   (TC# 342-238233-09)
                                                   §

                                   MEMORANDUM OPINION

        The parties have filed a joint motion stating they have fully resolved and settled all issues in

this dispute. To effectuate their settlement agreement, they ask that we reverse the trial court’s order

granting summary judgment and render an agreed judgment in favor of Appellant, Cadlerock Joint

Venture II, L.P., that Appellant recover $30,974 in actual damages from Appellee, Brakeisha Tatum,

and that we order each party to pay one-half of the mediator’s fees. See TEX . R. APP . P.

42.1(a)(2)(A). We grant the motion. Therefore, without reference to the merits, the judgment of the

trial court is reversed and an agreed judgment is rendered in favor of Appellant. Further, it is ordered

that Appellant recover $30,974 in actual damages from Appellee and that each party pay one-half

of the mediator’s fees. As the motion does not recite any agreement as to the costs of this appeal,

those costs are taxed against Appellant. See TEX . R. APP . P. 42.1(d).



                                                GUADALUPE RIVERA, Justice
July 14, 2010

Before Chew, C.J., McClure, and Rivera, JJ.